UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6121


OLIVER KAREEM PHILLIPS,

                Plaintiff - Appellant,

          v.

TERRENCE W. BOYLE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03327-FL)


Submitted:   June 23, 2016                  Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oliver Kareem Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Oliver Kareem Phillips appeals the district court’s order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2012).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal for the reasons

stated by the district court.     See Phillips v. Boyle, No. 5:15-

ct-03327-FL (E.D.N.C. Jan. 21, 2016).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED




                                  2